EXHIBIT 10.1

 

HERON LAKE BIOENERGY, LLC

 

SUBSCRIPTION AGREEMENT

INCLUDING INVESTMENT REPRESENTATIONS

 

THIS SUBSCRIPTION AGREEMENT is entered into and made effective on May 19, 2011,
by and between Heron Lake BioEnergy, LLC, a Minnesota limited liability company
with its principal executive office located at 91246 390th Avenue, P.O. Box 198,
Heron Lake, Minnesota 56137 (the “Company”), and Project Viking, L.L.C., a
Minnesota limited liability company, (“Subscriber”).

 

W I T N E S S E T H

 

In consideration of the mutual promises contained herein, and other good and
valuable consideration, Subscriber hereby agrees, represents and warrants as
follows:

 

1.                                      Agreement of Subscription.

 

a.                                       Subscriber hereby subscribes to
purchase ** 7,000,000 ** Class B capital units of the Company (the “Units”),
which Units quantify membership interests in the Company, at a purchase price of
$0.50 per Unit, upon the terms and conditions as set forth in this Subscription
Agreement, for a Total Purchase Price for the Units of ** $3,500,000.00 **. 
(All capitalized terms used in this Subscription Agreement and not otherwise
defined herein shall have the meaning ascribed to such terms in the prospectus
of the Company dated September 17, 2004.)

 

b.                                      Upon the acceptance of this Subscription
Agreement, Subscriber agrees to deliver by wire transfer on the same business
day of the acceptance the amount of the Total Purchase Price for the Units (100%
payment is due upon Subscription).  Subscriber agrees that the Units shall be
governed by and that Subscriber is bound by the Company’s Member Control
Agreement dated effective September 23, 2004, as amended, (the “Member Control
Agreement”).  Subscriber acknowledges that Subscriber is a current member of the
Company and therefore has received a copy of the Member Control Agreement.

 

c.                                       This subscription is irrevocable.  The
Company will accept this subscription by having one of its officers countersign
this Subscription Agreement and return a copy of the signature page to you to
confirm acceptance.

 

d.                                      Upon acceptance, this Subscription
Agreement is binding on Subscriber, and the obligations of Subscriber hereunder
are unconditional.

 

e.                                       Subscriber acknowledges and agrees that
100% of Subscriber’s purchase price of the Units constitutes “AT-RISK” capital
and will not be placed into any type of escrow.  Immediately following
acceptance of this Subscription by the Company and tender of the payment for the
Units, the Company will use such funds for general working capital and other
corporate purposes, as determined by or under the direction of the Board of
Governors of the Company at its sole discretion.  Subscriber acknowledges that
there is no specified use of the funds from this subscription.

 

f.                                         Upon acceptance of this Subscription
Agreement and tender of full payment of the entire subscription amount, the
Company will issue the Units to Subscriber for the Units purchased hereunder and
issue a certificate to Subscriber for the Units purchased hereunder.  Subscriber
acknowledges and agrees that Subscriber is bound by the Company’s Articles of
Organization (the “Articles”) and the Member Control Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Representations and Warranties of
Subscriber.

 

In consideration of the Company’s offer to sell the Units, and in order to
induce the Company to sell the Units to Subscriber, Subscriber hereby represents
and warrants to the Company and its agents as follows:

 

a.                                       SEC Reporting Obligations; Information
About the Company and the Units.  Subscriber acknowledges that the Company is a
public reporting company under the Securities Exchange Act of 1934, and that
Subscriber has immediate reporting obligations under such Act of its purchase of
the Units hereunder, as a result of Subscriber’s ownership of membership
interests in the Company and the number of Units purchased.  Subscriber, or its
representative(s), has received, read and understands the business, financial
and operating information, and the risk factors affecting the Company and its
business and the value of the Units being purchased hereunder,  as described in
or set forth in the periodic reports and schedules filed by the Company with the
SEC (including all exhibits and financial statement schedules attached thereto
or included therewith), including but not limited to: (1) FORM 10-K Annual
Report filed pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 (the “34’ Act”) for the fiscal year ended October 31, 2010; (2) FORM 10-Q
Quarterly reports under Section 13 or 15(d) of the Act for the fiscal quarter
ended January 31, 2011; and (3) all FORM 8-K reports filed in the past twelve
months, including Form 8-K reports filed in connection with the first, second,
and third amendments to the forbearance agreement and related loan agreements
between the Company and AgStar Financial Services, PCA on January 6, 2011,
March 7, 2011, and May 3, 2011.  In addition, Subscriber acknowledges it has
received the Company’s unaudited, non-public, financial statements for March 31,
2011 and the 5-month period then ended, by reason of its appointees to the
Company’s Board of Governors.  Without limiting the foregoing, Subscriber
acknowledges that the Company may remain out of compliance with one or more
covenants in its loan agreements with AgStar Financial Services, PCA, and that
there are no assurances that the covenant(s) violations can be cured or that the
Company will not violate additional loan covenants in the near future, or that
the Senior lenders will not declare an event of default and exercise all of
their rights and remedies under the loan agreement if the Company cannot cure
such defaults or violations.  Subscriber, or its representative, has had an
opportunity to obtain, and has received, any additional information and has had
an opportunity to ask such questions of, and receive answers from, the Company
or an agent or representative of the Company, to the extent deemed necessary by
Subscriber in order to form a decision concerning an investment in the Company. 
As a result, Subscriber believes it has sufficient knowledge about the business,
management and financial affairs of the Company and the ethanol plant and the
Company’s planned use of the proceeds of this subscription, and the terms and
conditions of the purchase of Units contemplated hereby.

 

b.                                       High Degree of Risk.  Subscriber
realizes that an investment in the Units involves a high degree of risk,
including, but not limited to, the risks of receiving no return on the
investment and of losing Subscriber’s entire investment in the Company.

 

c.                                       Ability to Bear the Risk.  Subscriber
is able to bear the economic risk of investment in the Units, including the
total loss of such investment.

 

d.                                       No Market for Units; Restrictions on
Transfer.  Subscriber realizes that (i) there are substantial restrictions on
the transfer of the Units, both under the Securities Act and State Laws, as well
as under the Articles and the Member Control Agreement; (ii) there is not
currently, and it is unlikely that in the future there will exist, a public
market for the Units; and (iii) accordingly, for the above and other reasons,
Subscriber may not be able to liquidate an investment in the Units for an
indefinite period.  Subscriber realizes that the Units have not been registered
for sale under the Securities Act of 1933, as amended (the “Securities Act”) or
applicable state securities laws (the “State Laws”).  Subscriber acknowledges
and agrees that the Units may be sold only pursuant to registration under the
Securities Act and State Laws, or an opinion of counsel acceptable to the
Company that such registration is not required, and in accordance with the
Articles and the Member Control Agreement.

 

e.                                       Suitability.  Subscriber believes that
the investment in the Units is suitable for the undersigned based upon
Subscriber’s investment objectives and financial needs, and Subscriber has
adequate means for providing for his, her or its current financial needs and
personal contingencies and has no need for liquidity of investment with respect
to the Units.  Subscriber has such knowledge and experience in financial and
business matters that he, she or it is capable of evaluating the merits and
risks of an investment in the Units or Subscriber has obtained, to the extent
Subscriber deems necessary, his, her or its own professional advice with respect
to the risks inherent in the

 

2

--------------------------------------------------------------------------------


 

investment in the Units, and the suitability of the investment in the Units in
light of Subscriber’s financial condition and investment needs.

 

f.                                         Investment Intent.  Subscriber has
been advised that the Units are not being registered under the Securities Act or
the relevant State Laws but are being offered and sold pursuant to exemptions
from such laws and that the Company’s reliance upon such exemptions is
predicated in part on Subscriber’s representations to it as contained herein. 
Subscriber represents and warrants that the Units are being purchased for
Subscriber’s own account and for Subscriber’s investment and without the
intention of reselling or redistributing the same, that Subscriber has made no
agreement with others regarding any of the Units and that Subscriber’s financial
condition is such that it is not likely that it will be necessary to dispose of
any of the Units in the foreseeable future.  Subscriber is aware that, in the
view of the Securities and Exchange Commission, a purchase of the Units with an
intent to resell by reason of any foreseeable specific contingency or
anticipated change in market values, or any change in the condition of the
Company, or in connection with a contemplated liquidation or settlement of any
loan obtained for the acquisition of the Units and for which the Units were
pledged as security, would represent an intent inconsistent with the
representations set forth above.  Subscriber further represents and agrees that
if, contrary to the foregoing stated intentions, Subscriber should later desire
to dispose of or transfer any of the Units in any manner, he, she or it shall
not do so without first obtaining the consent of the Company as required by the
Company’s Articles and the Member Control Agreement and (i) the opinion of
counsel satisfactory to the Company that such proposed disposition or transfer
lawfully may be made without the registration of the Units pursuant to the
Securities Act and applicable State Laws, or (ii) such registration (it being
expressly understood that the Company shall not have any obligation to register
such Units for such purpose).

 

g.                                      Brokers or Finders.  Subscriber has not
taken any action that will cause the Company to incur, directly or indirectly,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Subscription Agreement.

 

h.                                      Tax Liability.  Subscriber has reviewed
with Subscriber’s own tax advisors the tax consequences of this investment and
the transactions contemplated by this Subscription Agreement, and has and will
rely solely on such advisors and not on any statements or representations of the
Company or any of its agents.  Subscriber understands that Subscriber (and not
the Company) shall be responsible for Subscriber’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Subscription Agreement.

 

i.                                         Residency.  Subscriber has its
principal place of business in the following State:

 

MINNESOTA        (please write in your principal place state of residency).

 

3.                                      Accredited Status.

 

SECTION 3 IS REQUIRED IN CONNECTION WITH THE EXEMPTIONS FROM THE SECURITIES ACT
AND STATE LAWS BEING RELIED ON BY THE COMPANY WITH RESPECT TO THE OFFER AND SALE
OF THE UNITS.  SUBJECT TO SECURITIES LAWS REQUIREMENTS, ALL FINANCIAL
INFORMATION IN SECTION 3 WILL BE KEPT CONFIDENTIAL, AND WILL BE REVIEWED ONLY BY
THE COMPANY AND ITS COUNSEL, EXCEPT AS DISCLOSURE MAY BE REQUIRED OR COMPELLED
UNDER APPLICABLE SECURITIES LAWS.  The undersigned agrees to furnish any
additional information that the Company or its counsel deems reasonably
necessary in order to verify the responses set forth below.

 

Subscriber represents and warrants as follows (EACH SUBSCRIBER MUST COMPLETE.
PLEASE CHECK ALL THAT APPLY — YOU MUST BE AN ACCREDITED INVESTOR TO PURCHASE THE
UNITS):

 

INDIVIDUALS

 

o            (a)          Subscriber (hereinafter in this Section 3, “the
undersigned”) is an individual with a net worth, or a joint net worth together
with his or her spouse, in excess of $1,000,000.  (In calculating net worth, you
may include equity in personal property and real estate, including your
principal residence,

 

3

--------------------------------------------------------------------------------


 

cash, short-term investments, stock and securities.  Equity in personal property
and real estate should be based on the fair market value of such property minus
debt secured by such property.)

 

o            (b)         The undersigned is an individual that had an individual
income in excess of $200,000 in each of the prior two years and reasonably
expects an income in excess of $200,000 in the current year.

 

o            (c)          The undersigned is an individual that had with his/her
spouse joint income in excess of $300,000 in each of the prior two years and
reasonably expects joint income in excess of $300,000 in the current year.

 

o            (d)         The undersigned is a director or executive officer or
general partner (or its equivalent) of the Company.

 

ENTITIES

 

o            (e)          The undersigned, if other than an individual, is an
entity all of whose equity owners meet one of the tests set forth in (a) through
(d) above.  (If relying on this category alone, each equity owner must complete
a separate copy of this Subscription Agreement.)

 

x          (f)            The undersigned is an entity, and is an “Accredited
Investor” as defined in Rule 501(a) of Regulation D under the Securities Act. 
This representation is based on the following (check one or more, as
applicable):

 

o             (i)            The undersigned (or, in the case of a trust, the
undersigned trustee) is a bank or savings and loan association as defined in
Sections 3(a)(2) and 3(a)(5)(A), respectively, of the Securities Act acting
either in its individual or fiduciary capacity.

 

o             (ii)         The undersigned is an insurance company as defined in
Section 2(13) of the Securities Act.

 

o             (iii)      The undersigned is an investment company registered
under the Investment Company Act of 1940 or a business development Company as
defined in Section 2(a)(48) of that Act.

 

o             (iv)     The undersigned is a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958.

 

o             (v)        The undersigned is an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974 and
either (check one or more, as applicable):

 

o            (aa)                            the investment decision is made by
a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance Company, or registered investment
adviser; or

 

o            (bb)                          the employee benefit plan has total
assets in excess of $5,000,000; or

 

o            (cc)                            the plan is a self-directed plan
with investment decisions made solely by persons who are “Accredited Investors”
as defined under the Securities Act.

 

o             (vi)     The undersigned is a private business development company
as defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

4

--------------------------------------------------------------------------------


 

x      (vii)           The undersigned has total assets in excess of $5,000,000,
was not formed for the specific purpose of acquiring securities of the Company
and is one or more of the following (check one or more, as appropriate):

 

o            (aa)                    an organization described in
Section 501(c)(3) of the Internal Revenue Code; or

 

x          (bb)                  a corporation or limited liability company; or

 

o            (cc)                    a Massachusetts or similar business trust;
or

 

o            (dd)                  a partnership.

 

o        (viii)        The undersigned is a trust with total assets exceeding
$5,000,000, which was not formed for the specific purpose of acquiring
securities of the Company and whose purchase is directed by a person who has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the investment in the Units.

 

4.                                      Entities.

 

If Subscriber is an entity, the individual signing on behalf of such entity and
the entity jointly and severally agree and certify that:

 

a.                                       if entity is accredited solely by
reason of the category described in Section 3(f)(vii) or (viii) above, then the
undersigned entity was not organized for the specific purpose of acquiring the
Units; and

 

b.                                      this Subscription Agreement has been
duly authorized by all necessary action on the part of the undersigned entity,
has been duly executed by an authorized officer or representative of the
undersigned entity, and each is a legal, valid, and binding obligation of the
undersigned entity enforceable in accordance with its terms.

 

5.                                      Relationship to Brokerage Firms.

 

(Please answer the following questions by checking the appropriate response.)

 

a.                                       o  YES  x  NO:  Are you a director,
officer, partner, branch manager, registered representative, employee,
shareholder of, or similarly related to or employed by a brokerage firm?

 

b.                                      o  YES  x  NO:  Is your spouse, father,
mother, father-in-law, mother-in-law, or any of your brothers, sisters,
brothers-in-law, sisters-in-law or children, or any relative which you support,
a director, officer, partner, branch manager, registered representative,
employee, shareholder of, or similarly related to or engaged by, a brokerage
firm?

 

c.                                       o  YES  x  NO:  Does Subscriber own
voting securities of any brokerage firm?

 

d.                                      o  YES  x  NO:  If the undersigned is an
entity, is any director, officer, partner or 5% owner of the undersigned also a
director, officer, partner, branch manager, registered representative, employee,
shareholder of, or similarly related to or employed by, a brokerage firm?

 

e.                                       If the answer to any of the above items
is “YES”, please supply details below:

 

 

 

 

5

--------------------------------------------------------------------------------


 

6.                                      Securities Law Exemptions.

 

Subscriber acknowledges that the offer and sale of the Units has not been
registered under the Securities Act, or any state securities laws and that
the Company will offer and sell the Units and the Units will be issued to
Subscriber in reliance on exemptions from the registration requirements of the
Securities Act and exemptions under applicable state securities laws and in
reliance on the representations, warranties and agreements made by Subscriber
herein.

 

7.                                      Restrictive Legend.

 

In addition to the restrictions to transfer on the Units contained in the
Articles and Member Control Agreement, and any corresponding restrictive legends
required thereunder, Subscriber also agrees that the Company shall place a
restrictive legend on any statement of interest prepared by the Company with
respect to the Units containing substantially the following language:

 

The securities represented by this statement have not been registered under the
Securities Act of 1933, as amended (the “Act”) or under applicable state
securities laws and are also subject to a Subscription and Investment
Representation Agreement.  The securities may not be sold, transferred or
pledged in the absence of such registration, unless pursuant to an exemption
from the registration requirements of the Act and applicable state securities
laws.  The Company reserves the right to require an opinion of counsel
satisfactory to it before effecting any transfer of the securities.

 

8.                                      Miscellaneous.

 

a.                                       Survival of Representations and
Warranties; Indemnification.  Subscriber understands the meaning and legal
consequences of the agreements, representations and warranties contained herein,
agrees that such agreements, representations and warranties shall survive and
remain in full force and effect after the execution hereof and payment for the
Units, and further agrees to indemnify and hold harmless the Company and each
current and future employee, agent and member of the Company from and against
any and all loss, damage or liability due to, or arising out of, a breach of any
agreement, representation or warranty of the undersigned contained herein.

 

b.                                       No Assignment or Revocation; Binding
Effect.  Neither this Subscription Agreement, nor any interest herein, shall be
assignable by Subscriber without prior written consent of the Company. 
Subscriber hereby acknowledges and agrees that Subscriber is not entitled to
cancel, terminate or revoke this Subscription Agreement and that it shall
survive the death, incapacity, dissolution or bankruptcy of Subscriber.  The
provisions of this Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns.

 

c.                                       Choice of Law.  This Subscription
Agreement shall be construed and interpreted in accordance with Minnesota law,
without regard to its choice of law or conflicts of law provisions.

 

d.                                       Issue Date of Units.  Upon acceptance
of this Subscription Agreement by the Company, the issuance of the Units
subscribed for hereunder shall be the date of acceptance and full tender of the
purchase price by Subscriber.

 

9.                                      Representations and Warranties of the
Company.

 

In consideration of Subscriber’s agreement to purchase the Units, the Company
represents and warrants to Subscriber as follows:

 

a.                                       Existence.  The Company is a duly
organized and validly existing limited liability company under the laws of the
State of Minnesota.

 

b.                                       Good Standing.  The Company is in good
standing under the laws of the State of Minnesota and there are no proceedings
or actions pending to limit or impair any of its powers, rights, privileges, or
to dissolve it.

 

c.                                       Due Authorization and Approval.  The
execution and delivery of this Subscription Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by proper
corporate action of the Company.

 

6

--------------------------------------------------------------------------------


 

d.                                       Units.  Upon receipt of full payment
for the Units, the Units shall be duly authorized, fully-paid, validly issued
and non-assessable Class B Units of the Company.

 

10.                               Additional Agreements.

 

a.                                       Guaranty of Natural Gas Pipeline
Company Indebtedness.  As a material part of the consideration for the Company’s
acceptance of this Subscription Agreement, and in order to induce the Company to
sell the Units to Subscriber hereunder, Subscriber agrees to guarantee (or shall
cause its affiliates to guarantee) the repayment and performance of up to
$1,000,000 of indebtedness that a lender or lenders may provide to Agrinatural
Gas, LLC, the pipeline company that is constructing a natural gas pipeline from
an interconnection with the Northern Border interstate natural gas transmission
line approximately seven miles southwest of Jeffers, Minnesota and terminating
within the city limits of Heron Lake, Minnesota, and which pipeline will provide
natural gas to the Company’s ethanol facility.  As a condition to the financial
guaranty, the indebtedness shall be secured indebtedness with a first lien on
the assets of Agrinatural Gas, LLC.  The financial guaranty provided by
Subscriber or its affiliates shall be on commercially reasonable terms
acceptable to the lender, Subscriber or its affiliates, and Agrinatural Gas,
LLC, which acceptance shall not be unreasonably withheld by Subscriber or its
affiliates, provided that Subscriber agrees that, notwithstanding any default by
Agrinatural Gas, LLC under the terms of the loan or any other event which
triggers Subscriber’s or its affiliate’s obligations under the guaranty (except
for the bankruptcy of Agrinatural Gas, LLC), or any demand or action by lender
against Subscriber or its affiliates on the guaranty, or the payment by
Subscriber or its affiliate to the lender on the guaranty, Subscriber or its
affiliates shall not accelerate the indebtedness and/or demand payment of the
indebtedness or on the note, and instead shall carry the indebtedness and the
note according to its original repayment terms which shall not be less than
6-months of interest only payments during the construction period followed by a
3-year term loan with equal quarterly payments of interest and principal.  In
consideration of providing the financial guaranty up-front, Company agrees that
the terms of the additional unit offer to existing unit holders will require
unit holders who subscribe for additional units to also cover their pro rata
share of the financial guaranty, pursuant to the procedures and terms described
in paragraph 10.c. below, by reimbursing Subscriber or its affiliate and taking
an assignment of its proportionate rights under the financial guaranty or by
other method reasonably acceptable to the Company and Subscriber.  The aggregate
amount of the financial guaranty to be shared in by unit holders who subscribe
in the additional unit offer shall be in the same proportion as the amount of
the capital raised in the additional unit offer bears to the total amount of
capital raised from Subscriber’s investment in the Units hereunder and the
additional unit offer.  For sake of clarity and the avoidance of doubt, if $1.50
million of additional capital is raised on the additional unit offer, then the
proportion would be 1.50 / (3.50 + 1.50) or 30%, and the unit holders who
subscribed in the offering would share in the aggregate in 30% of the
Subscriber’s or its affiliate’s responsibility and obligations and rights under
the financial guaranty.  If $3.50 million of additional capital is raised, then
the unit holders who subscribed would share in the aggregate in 50% of the
financial guaranty.

 

b.                                       Board Appointment Rights.  As a result
of the purchase of Units under this Subscription Agreement, Subscriber will have
the right to appoint four Governors to the Company’s Board of Governors under
the Member Control Agreement, before giving effect to any additional units
issued pursuant to the additional unit offer contemplated by paragraph 10.c.
below.  Subscriber agrees that, notwithstanding such right, Subscriber shall
only appoint three Governors to the Board until the next annual or special
member meeting of the Company, which meeting shall be held by August 31, 2011 or
as soon as reasonably practicable after the SEC clears the proxy materials for
such meeting.  Further, Subscriber agrees that all appointed Governors shall
meet and perform the Governor qualifications and duties and obligations under
and in accordance with the Member Control Agreement.  The Company agrees that
the number of Governors serving on the Board immediately following the next
annual or special member meeting shall be nine (9) Governors including appointed
and elected Governors.  The Company agrees to submit an amendment to the Member
Control Agreement for approval at such next annual or special member meeting to
establish the number of Governors including appointed and elected Governors
serving on the Board at nine (9), provided such amendment shall maintain a Board
appointment right of one Governor for every 9% of units held.  Notwithstanding
the foregoing appointment right or any provision in the Member Control Agreement
to the contrary, Subscriber understands and agrees that Subscriber shall not be
entitled to appoint a majority of the Governors to the 9-person Board unless
Subscriber owns a majority of the units outstanding, and specifically Subscriber
agrees that it shall not be entitled to appoint five (5) Governors if it holds
45% or more of the units outstanding (but less than a majority), provided the
foregoing is subject to the terms and conditions of any subsequent subscription
agreement to purchase units from the Company that the Company and Subscriber may
enter into.

 

7

--------------------------------------------------------------------------------


 

c.                                       Consent to Additional Unit Offer. 
Subscriber hereby consents to and approves (and shall cause any Governors
appointed by Subscriber to consent to and approve) the Company’s offer and sale
of up to 16,500,000 capital units to its existing unit holders only (other than
Subscriber) at a price of $0.50 per unit, provided that the offer and sale to
Minnesota-resident unit holders must be completed by the earlier of 45 days
following the date of the next member meeting or October 31, 2011, and provided
further that no unit holder may purchase more than 77.73% of the units currently
held by the unit holder in the additional unit offer, subject to customary and
reasonable rounding procedures to whole lots in increments of 25.  Subscriber
and Company agree that the terms of the offer and sale of the additional units
shall require unit holders who subscribe for units to also cover their pro rata
share of the financial guaranty contemplated by paragraph 10.a., as follows:

 

(1) In order to subscribe for units in the additional unit offer, unit holders
will also have to write a separate second check into an escrow account to cover
their pro rata share of the financial guaranty if called;

 

(2) The pro rata share of subscribers in the financial guaranty will be
calculated based on the amount of additional capital raised in the additional
unit offer divided by the total amount of the Subscriber’s subscription
hereunder + the amount of the additional capital raised, as further provided in
paragraph 10.a. above;

 

(3) The Company will require a second check equal to 25% of the subscription
amount to be deposited into escrow to cover the subscriber’s pro rata share of
the financial guaranty if called; the escrow account will be settled up at the
end of the additional unit offer once the actual aggregate share of the
financial guaranty is determined, and any excess escrow funds will be returned
promptly to the subscribers;

 

(4) Once the financial guaranty is released, the escrowed funds will be returned
promptly to subscribers with interest; if the financial guaranty is reduced by
its terms, a proportionate amount of the escrow funds will be returned promptly
to subscribers;

 

(5) The Company will cause Agrinatural Gas, LLC to contribute money from time to
time to the escrow account to enable the escrowed funds to be paid interest at
the rate of 6% per annum.  Interest shall be paid to subscribers from time to
time as provided by the terms of the escrow.

 

For the sake of clarity and the avoidance of doubt, (1) if a unit holder held
11,000 units, such unit holder would have the right to purchase 8,550 additional
capital units in the offer and sale of the additional units, (2) in order to
subscribe for units, such unit holder would have to write a separate check equal
to 25% of its subscription amount for deposit into the financial guaranty escrow
account for ownership in their pro rata share of the financial guaranty, and
(3) Subscriber agrees that Subscriber shall have no right to participate in any
such offer of additional units.

 

d.                                       Company Assurance.  Company
acknowledges that it initiated contact with Subscriber related to this
subscription.  As of the date hereof, the Company represents and warrants to
Subscriber that (i) it has no contractual obligations, relationships, or
understandings that will in any way impact or interfere with Subscriber’s
ability to take and quietly enjoy title to the Units and (ii) neither the
execution and delivery of this Subscription Agreement nor the consummation of
the sale of Units hereunder by the Company will conflict with or result in a
breach of any agreement to which the Company is a party or by which it is
bound.  The Company agrees to indemnify and hold harmless Subscriber against any
third party claims or actions against Subscriber that arise as a result of the
Subscriber’s purchase of Units or execution of this Subscription Agreement.  The
indemnity afforded under the foregoing shall exclude indemnity against any
indirect, consequential, special, exemplary or punitive damages of any nature
whatsoever that Subscriber may suffer as a result of any such claim or action
brought by a third party, provided reasonable legal fees and related costs and
expenses shall not be considered consequential damages.  Further, this indemnity
shall not apply to any claim or action arising under or related to (1) the
financial guaranty contemplated hereunder or any agreement, contractual
obligation, relationship or understanding to which Subscriber or its affiliates
is a party or by which it or its affiliates is bound (except this Subscription
Agreement) or (2) any act or failure to act of Subscriber or its affiliates,
other than the subscribing for the Units hereunder.

 

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * *

 

8

--------------------------------------------------------------------------------


 

SIGNATURE

 

 

/s/ Ron Fagen

 

 

Subscriber (Signature)

 

Subscriber (Signature, if more than one investor)

 

 

 

 

 

 

Project Viking, L.L.C.

 

 

Print Name of Subscriber

 

Print Name of Subscriber (If more than one investor)

 

 

 

 

 

 

Ron Fagen, Managing Member

 

 

Name and Title of Signatory (for entities)

 

 

 

Address:

 

 

501 W. Hwy 212

 

 

P.O. Box 159

 

 

Granite Falls, MN 56241

 

NOTE:   Please be certain to complete the Subscriber Information Page attached
hereto and, if Subscriber is an entity, the attached Certificate of Signatory.

 

ACCEPTANCE OF SUBSCRIPTION

 

The Company hereby accepts the subscription evidenced by this Subscription
Agreement including Investment Representations as of May 19, 2011.

 

 

 

HERON LAKE BIOENERGY, LLC

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

 

 

 

 

 

 

 

Its:

Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

SUBSCRIBER INFORMATION

 

[omitted and available to the Securities and Exchange Commission upon request]

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Units are being subscribed for by an Entity)

 

I, Ron Fagen, am the Managing Member of Project Viking, L.L.C. (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of this Subscription Agreement and to purchase and hold the
Units pursuant to the Company’s Articles and the Member Control Agreement, and
to act on behalf of the Entity with respect to any actions or consents of the
Entity required thereunder or this Subscription Agreement.  I further certify
that this Subscription Agreement and such actions or consents been duly and
validly executed on behalf of the Entity and each constitutes a legal and
binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand hereto this 19th day of May, 2011.

 

 

 

/s/ Ron Fagen

 

(Signature)

 

 

 

 

 

Managing Member

 

(Title)

 

 

 

 

 

Ron Fagen

 

(Please Print Name)

 

10

--------------------------------------------------------------------------------